Citation Nr: 0007391	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  97-18 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Determination of a proper initial rating for autonomic 
perspiration, currently evaluated as 10 percent disabling.

2.  Determination of a proper initial rating for post-
traumatic headaches with dizziness, residuals of head injury, 
currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Nancy J. Flower, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to May 
1995.  His appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO originally evaluated the veteran's 
autonomic perspiration at a noncompensable rating, but the 
rating was increased to 10 percent by an August 1999 rating 
decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's autonomic perspiration is characterized by 
periods of absence of perspiration during exertion, and 
severe hyperemia of his face and upper extremities followed 
by throbbing retro-orbital headache and mild dizziness, 
weakness, inability to function, and fatigue alternating with 
periods of excessive perspiration not necessarily 
precipitated by exertion or heat.

3.  The veteran's residuals of head injury include subjective 
complaints of dizziness and headaches; he has not been 
diagnosed with multi-infarct dementia associated with brain 
trauma and no related neurological disabilities are shown.

4.  The veteran has not presented competent medical evidence 
of a current diagnosis of sinusitis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, and no 
more, for autonomic perspiration have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.118, Diagnostic Code 7806 (1999).

2.  The criteria for an initial rating in excess of 10 
percent for post-traumatic headaches with dizziness, 
residuals of head injury have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.21, 4.124a, Diagnostic Codes 8045, 9304 (1999).

3.  The veteran's claim of entitlement to service connection 
for sinusitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Autonomic perspiration

The veteran has contended that he has periods of excessive 
perspiration unassociated with any precipitating factor 
alternating with periods marked by the absence of 
perspiration during vigorous exercise.  He reports that after 
episodes of excessive perspiration, he suffers from headaches 
and fatigue.  He states that these episodes usually last a 
few hours and usually occur two or three times per week.

The Board acknowledges these contentions; however, the 
preliminary question before the Board is whether the veteran 
has satisfied his burden of submitting a well-grounded claim, 
and if so, whether the VA has properly assisted him in the 
development of his claim.  An allegation that a service-
connected disability is more severe is sufficient to 
establish a well-grounded claim for a higher evaluation.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Thus, his 
claim for an increased rating for autonomic perspiration is 
well grounded.  In other words, the Board finds that the 
veteran has presented a plausible claim when his contentions 
and the evidence of record are viewed in the light most 
favorable to his claim.  The Board is also satisfied that the 
record contains all relevant evidence necessary for an 
equitable disposition of this appeal, and no further 
assistance to the veteran is required pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned evaluation is based, as far as practicable, on 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The regulations also specifically provide that when 
the rating schedule does not specifically provide criteria 
for rating a service-connected disability, it is permissible 
to evaluate the disability under the provisions of the 
schedule which pertain to a closely-related disease or injury 
which is analogous in terms of the function affected, 
anatomical localization and symptomatology.  38 C.F.R. § 4.20 
(1999).  Furthermore, because the veteran appealed his 
initial ratings, the rule set forth in Francisco v. Brown, 7 
Vet. App. 55 (1994), that the present level of disability is 
of primary importance, is not applicable.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Therefore, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
staged ratings.  Id. at 125.

Service connection was established for autonomic perspiration 
in an October 1995 rating decision.  At that time, the RO 
established a noncompensable evaluation by rating this 
disorder as analogous to eczema under Diagnostic Code (DC) 
7806.  The record at that time included service medical 
records that showed treatment of the veteran for the last two 
years of his military service for episodes of becoming 
overheated with loss of sweating and severe flushing after 
approximately two miles of a PT run that lasted for 1 1/2 to 2 
hours.  With such an episode, it was noted that the veteran 
had severe hyperemia of the face and upper extremities.  He 
also reportedly got a throbbing, retro-orbital headache and 
mild dizziness.  He did not have palpitations, tachycardia, 
syncope or near syncope or diarrhea.  He reportedly did 
continue to sweat with other continuous work such as yard 
work.  Following Medical Board examination in September 1994, 
an assessment of sweating disorder, apparently of an 
autonomic nature (autonomic dyshidrosis) was rendered and the 
veteran was placed on permanent P3 profile with assignment 
limitations of physical training at own pace and distance.  
It was noted that the profile was instituted due to the 
obvious risk of significant heat injury due to the disorder.  
The Medical Board concluded that the veteran did not meet the 
physical standards for retention and the case was referred to 
a Physical Evaluation Board (PEB).  The PEB recommended that 
the veteran be administratively discharged for the 
convenience of the Government as it was concluded that the 
veteran did not meet the physical standards for retention.  
The veteran was also afforded a VA examination in August 1995 
which also resulted in a diagnosis of autonomic perspiration.  

The veteran in his August 1996 substantive appeal indicated 
his belief that the RO improperly rated his autonomic 
perspiration analogous to eczema.  Subsequently, in a July 
1999 rating decision, the RO determined that the disorder at 
issue was more analogous to an endocrine disorder and 
increased the rating assigned this disorder to 10 percent, 
effective May 24, 1995, by rating the disorder analogous to 
hyperthyroidism under DC 7900.  

During the course of this appeal, sections of the Rating 
Schedule pertaining to the endocrine system were amended, 
effective June 6, 1996.  61 Fed. Reg. 20440-20447 (May 7, 
1996).  In this regard, the Board notes that under the 
applicable criteria prior to June 6, 1996, a 10 percent 
evaluation was warranted for moderate or postoperative 
hyperthyroidism with tachycardia that may be intermittent and 
tremor.  A minimum evaluation was assigned when continuous 
medication was required for control of hyperthyroidism.  A 30 
percent was warranted for moderately severe hyperthyroidism 
with the same history as that required for a 60 percent 
evaluation, but with reduced symptoms, or postoperative 
hyperthyroidism with tachycardia and increased blood pressure 
or pulse pressure of moderate degree and tremor.  A 60 
percent evaluation was warranted for severe hyperthyroidism 
with marked emotional instability, fatigability, tachycardia, 
and increased pulse pressure or blood pressure, and increased 
levels of circulating thyroid hormones T4 and/or T3 by 
specific assays.  38 C.F.R. § 4.119, Diagnostic Code 7900 
(effective prior to June 6, 1996).

Effective June 6, 1996, a 10 percent evaluation is warranted 
for hyperthyroidism with tachycardia, which may be 
intermittent, and tremor, or when continuous medication is 
required for control.  A 30 percent evaluation is warranted 
for hyperthyroidism with tachycardia, tremor, and increased 
pulse pressure or blood pressure.  38 C.F.R. § 4.119, 
Diagnostic Code 7900.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when regulations concerning rating 
disabilities undergo a substantive change during the course 
of an appeal, the veteran is entitled to the resolution of 
her claim under the criteria that are to her advantage.  
Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  Revised 
regulations do not allow for their retroactive application 
unless those regulations contain such provisions and may only 
be applied as of the effective date.  Rhodan v. West, 12 Vet. 
App. 55 (1998); Haywood v. West, 12 Vet. App. 55 (1998).  The 
Board notes, however, that the RO assigned the 10 percent 
rating under the revised criteria and made the increase 
effective prior to the date of the change in regulation.

As noted above the veteran's service-connected autonomic 
perspiration has also been, in the past, rated by analogy to 
eczema under DC 7806.  The provisions of DC 7806, entitled 
"Eczema" provide that a 50 percent rating is warranted for 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant disfigurement.  A 30 percent rating is warranted 
for constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 10 percent rating is warranted where 
there is exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  With slight, if any, 
exfoliation, exudation or itching on a nonexposed surface or 
small area, a noncompensable disability rating is warranted.  
38 C.F.R. § 4.118, DC 7806 (1999).

According to a VA examination report dated in August 1995, 
the veteran first began experiencing excessive sweating of 
the hands, armpits, face, and soles of the feet during the 
summer of 1992.  These symptoms would be followed by the 
inability to perspire for two to three hours at a time, 
followed again by increased perspiration.  He reported that 
sometimes he would sweat profusely on and off for no apparent  
reason.  He stated that the sweating would stop only after 
sweating profusely with exertion.  He reported that at other 
times, he did not have excessive sweating without exertion.  
He also reported that he had no associated numbness or 
weakness in the arms of legs and no seizures.  He indicated 
that when he was exerting himself, and the perspiration 
stopped, he developed a purplish-red color of the face, felt 
weak, and unable to function, and felt fatigued, but somewhat 
better when the sweating returned.  The entire neurologic 
examination was within normal limits and there was no 
evidence of abnormal increase or decrease in sweating.  The 
examiner diagnosed autonomic perspiration, a control 
instability associated with exertion about 70 percent of the 
time, and alternating episodes of increased sweating and the 
inability to sweat.  

The veteran testified during his August 1998 RO hearing that 
his autonomic perspiration had caused him some degree of 
occupational interference.  He stated that he was forced to 
quit a job as a roofer because he would become overheated in 
the sun, and that he was limited in his position at the 
Canton, Ohio Post Office because he could not be one of the 
outside mail delivery employees.  The veteran further 
testified that while in service he had been running when an 
officer noticed he was not sweating.  The officer ordered him 
to go to sick call.  After about two years of testing, the 
veteran was discharged from service and no etiology for his 
abnormal sweating patterns has been since then.

On VA neurological examination in May 1999, the veteran 
reported having excessive perspiration about three times per 
week.  He indicated that he sweated profusely for one to two 
hours for no reason.  He stated that usually afterward, he 
would stop sweating altogether for an eight-hour period.  He 
stated that no cause had ever been discovered and indicated 
that he had been thoroughly tested at Fort Benning over a 
several year period.  Although neurological examination was 
normal at the time, the veteran was noted to be perspiring 
under his axillae and perspiring mildly in his palms and 
soles of his feet.  The diagnoses included autonomic 
hyperhidrosis and hypohidrosis, etiology unknown.  On skin 
disease examination at that time, the veteran was described 
as asymptomatic and the examiner indicated that no 
perspiration was found on the veteran's extremities and body.  
The skin had normal turgor and there were no skin vascular 
changes.  The diagnosis was history of excessive sweating.

The Board observes, as noted above, that the RO noted that 
the veteran's service-connected condition was "rather 
unusual" and that it has no clearly analogous diagnostic 
code in the Rating Schedule.  The RO also noted, however, 
that while the disability appears to involve "obscure body 
processes," it was a severe enough disorder to result in the 
veteran's discharge from military service and noted that in 
its worse manifestation can be rather debilitating.  The RO 
found that the veteran's episodes of excessive perspiration 
followed by the inability to sweat might be likened to the 
intermittent tachycardia required for a 10 percent disability 
evaluation under DC 7900.  The RO found, however, that there 
was no evidence of additional manifestation such as tremor or 
hypertension.  

The Board concurs with the assessment that the symptoms for a 
higher evaluation under DC 7900 are not met, even by analogy 
in this case.  The Board notes, however, that it is arguable 
as to whether the veteran's symptoms more closely resemble 
the criteria set forth under DC 7806, under which this 
disorder was previously rated.  In this regard, the Board 
finds that the demonstrated symptomatology might be 
characterized as similar to the criteria required for a 50 
percent evaluation under DC 7806.  As noted above, the 
regulations specifically provide that when the Rating 
Schedule does not specifically provide criteria for rating a 
service-connected disability, it is permissible to evaluate 
the disability under the provisions of the schedule which 
pertain to a closely-related disease or injury which is 
analogous in terms of the function affected, anatomical 
localization and symptomatology.  While the disorder may not 
be characterized necessarily as a closely related disease, it 
can be said that it is analogous in terms of anatomical 
localization and some symptomatology.  In this regard, a 50 
percent rating is warranted under DC 7806 for a disorder 
manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant disfigurement.  Surely in this case, 
the excessive sweating all over the veteran's body and 
extremities might be likened to extensive exfoliation and it 
is clear that in this case the disorder can reasonably be 
characterized as systemic in nature.  There is also 
associated dizziness, weakness, headache and fatigue.  
Further, the Board notes that in rating this disorder, the 
Board must attempt to determine the extent to which this 
service-connected disability adversely affect the veteran's 
ability to function under the ordinary conditions of daily 
life, and the assigned evaluation must be based, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  The Board finds that the veteran's 
testimony regarding such industrial and social impairment to 
be credible and to warrant an evaluation in excess of the 
currently assigned 10 percent.  In view of the frequency and 
nature of episodes, the risk of significant heat injury, and 
the obvious interference with everyday activities, the Board 
concludes that a 50 percent evaluation is warranted for the 
veteran's autonomic perspiration.  However, as the 50 percent 
evaluation is the maximum allowable under DC 7806, a higher 
evaluation will not be awarded.  The Board has considered the 
use of the extra-schedular provision, but finds the 50 
percent schedular award to be appropriate in this case.  
Although this case does present an unusual or exceptional 
disability picture and the Board arguably could have assigned 
the 50 percent evaluation under this provision, the Board 
notes that the record does not reflect that there is marked 
interference with employment as the veteran is gainfully 
employed and the record does not reflect frequent 
hospitalizations or even any treatment for the disability at 
issue.  Thus, the Board finds that utilizing the provision of 
38 C.F.R. § 3.321(b) (1999) would not result in a higher 
evaluation in this case.

Post-traumatic headaches with dizziness, residuals of head 
injury

The veteran testified at his August 1998 RO hearing that he 
had missed two days in the prior six months because of 
headaches.  He said that in addition to post-traumatic 
headaches, he also had sinus headaches in the spring and 
fall.  These headaches consisted of extreme pain behind his 
eyes.  The Board finds this claim well grounded.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, 
the RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's claim and the duty to 
assist the veteran pursuant to 38 U.S.C.A. § 5107(a) (West 
1991) has been fulfilled.

The RO service connected the veteran's post-traumatic 
headaches with dizziness, residuals of head injury in October 
1995 and assigned a 10 percent rating under DC 8045-9304.  
Under DC 8045, purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
Diagnostic Code specifically dealing with such disabilities, 
with citation of the hyphenated code (e.g., 8045-8207).  
Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under DC 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under DC 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Diagnostic Code 9304 
signifies dementia due to head trauma.  38 C.F.R. § 4.124a, 
DC 8045-9304.

Migraine, with characteristic prostrating attacks averaging 1 
in 2 months over the last several months, is rated 10 
percent.  Migraine, with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months, is rated 30 percent.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (1999).

According to an August 1995 VA examination report, the 
veteran sustained a head injury in August 1993, when he was 
in a motor vehicle accident and his head struck the steering 
wheel.  He was not unconscious, but he was dazed for a few 
hours.  He did not have a skull fracture or brain surgery.  
He had a laceration of the scalp that required sutures.  He 
had sinus headaches before his head injury.  During the 
spring and fall, these sinus headaches occurred more 
frequently, about twice a week.  The examiner stated that the 
veteran's headaches were related not only to the trauma, but 
also to exertion.  The veteran would become lightheaded with 
the headaches, but he had never lost consciousness or had a 
seizure.  The veteran reported that he could not read when he 
had the onset of a headache, but he could function in a 
limited manner in other respects.  The examiner diagnosed 
post-traumatic headaches, associated with exertion about 80 
percent of the time.

A VA examiner in May 1999 corroborated that the veteran 
suffered from post-traumatic headaches from his motor vehicle 
injury.  The headaches from the injury occurred about two to 
three times per week.  In addition, the veteran had sinus 
headaches which were seasonal and limited to the fall and 
spring.  The examiner reported that the headaches from the 
injury resulted in pain, which started above the veteran's 
eyes and radiated to just above his ears.  The headaches were 
usually associated with a sharp pain.  With half of the head 
injury headaches, the veteran had blurred vision and he 
developed photophobia.  If he sneezed with a headache, he 
would see flashing spots.  When he had a headache, he would 
lie down in a dark room and put a cold cloth over his eyes.  
The veteran reported that he had missed some time from work 
because of the headaches, but he said these absences did not 
amount to significant periods of time.  According to the 
examiner, 30 percent of the headaches were associated with 
nausea, but the veteran did not have vomiting.  Instead, he 
became sweaty, clammy, and lightheaded, but he would not feel 
faint.  The veteran would not black out or experience 
seizures.  The examiner diagnosed post-traumatic headaches, 
some of which were incapacitating and resulted in loss of 
time from work.

The clinical evidence does not permit a finding that an 
evaluation in excess of 10 percent is possible.  In this 
case, there has been no finding that the veteran's residuals 
of a head injury with headaches is productive of a diagnosis 
of multi-infarct dementia associated with brain trauma.  
There is no diagnosis of multi-infarct dementia associated 
with brain trauma referenced in DC 8045.  Similarly, there is 
no indication that the veteran has purely neurological 
disabilities as a result of the head injury such as 
hemiplegia, epileptiform seizure, facial nerve palsy such 
that a rating under a code specifically dealing with such is 
warranted.  Further, since the complaints in this case are 
purely subjective, the Board must either limit the veteran's 
rating to 10 percent under that code, or determine that 
another code is more properly applied.  38 C.F.R. Part 4, 
Diagnostic Codes 8045-9304.  

Since it appears that the veteran primary complaint is of 
headaches, the Board has considered other codes.  However, 
headaches are themselves subjective phenomena, and in the 
absence of a clinically supported finding of true migraine 
headaches and of a nexus between symptoms of migraine and the 
veteran's service-connected residuals of a head injury, the 
Board finds no basis in the record for applying the 
provisions of DC 8100 in this case.  In fact, there no 
medical evidence of record that indicates that the veteran's 
headaches are migraine headaches and thus, an evaluation 
under DC 8100 is not appropriate.  The Board is also 
cognizant that the veteran suffers from headaches associated 
with his autonomic perspiration as well as purported 
nonservice-connected sinus headaches.  The Board, however, is 
not permitted to consider the headaches related to his 
autonomic perspiration when evaluating his post-traumatic 
headaches.  See 38 C.F.R. § 4.14 (1999).  As well, the Board 
may not consider the veteran's sinus headaches in evaluating 
this disorder.  Essentially, based on the record, the Board 
finds that an evaluation of 10 percent under DC 8045 is 
appropriate in this case when the severity and frequency of 
his post-traumatic headaches are considered.  In summary, the 
veteran has complained of recurrent headaches following 
service.  However, while the medical examiners have 
attributed these headaches to his in-service injury and the 
veteran has reported that they are sometimes incapacitating, 
there is no objective evidence that such headaches are severe 
or incapacitating to a degree that would warrant an increased 
evaluation, and the Board notes that the record does not 
indicate that the veteran has sought medical treatment for 
such.

The preponderance of the evidence is against an increase in 
the current 10 percent rating post-traumatic headaches with 
dizziness, residuals of head injury.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Sinusitis

The veteran states that he was treated for sinusitis during 
active duty.  He believes that he currently suffers from 
sinusitis and it is related to asbestos exposure during 
service.  A veteran who submits a claim for benefits to the 
VA shall have the burden of offering sufficient evidence to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
facts pertinent to his claim, and the claim must fail.  Epps 
v. Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  He must present competent medical 
evidence of a current disability.  He must produce medical 
or, in some instances, lay evidence of an in-service 
incurrence or aggravation of a disease or injury.  Finally, 
the veteran must offer medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Epps, 126 F.3d at 1468-69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In this case, the veteran has reported during two VA 
examinations that he suffers intermittently from sinusitis.  
However, there has been no diagnosis of sinusitis beyond this 
history provided by the veteran.  During both VA examinations 
since his separation from active military service, he was 
asymptomatic.  Sinusitis was reported by history only on both 
examinations.  The veteran at those times reported that his 
sinusitis occurred during the fall and spring seasons; 
however, there was no finding of sinusitis and the veteran 
has not presented any other evidence that he currently 
suffers from sinusitis.  The veteran has attempted to invoke 
the chronicity provision, but there has been no competent 
medical evidence that sinusitis exists.

Even assuming that the veteran has sinusitis, he has not 
sufficiently related that condition to his period of active 
duty.  Although he has contended that it is related to 
working in buildings during service with asbestos, he has 
presented no competent medical evidence in support of this 
theory. As noted above, in determining whether a claim is 
well grounded, the claimant's evidentiary assertions are 
presumed true unless inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Assuming, without deciding, that the veteran is competent to 
provide evidence of in-service asbestos exposure, this would 
only fulfill one prong of the three pronged well-grounded 
claim test.  There is no current diagnosis of an asbestos-
related disorder or in fact a current diagnosis of sinusitis 
at all.  Further, the claims file includes no competent 
medical evidence or opinion of a nexus relating any current 
asbestos-related disorder to any in-service asbestos 
exposure.  See Caluza v. Brown, 7 Vet. App. 498 (1995); Nolen 
v. West, 12 Vet. App. 347 (1999).  The VA examiners in May 
1999 and August 1995 did not make any comment in their 
reports regarding the veteran's theory, and no other 
competent medical evidence of record supports this 
contention.  Although the veteran clearly believes that this 
theory is true, he is a layperson and therefore not qualified 
to offer an opinion regarding question which requires a 
medical determination.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

While there is no current specific statutory guidance with 
regard to claims for service connection for asbestos-related 
diseases, nor has the Secretary promulgated any regulations, 
the VA has issued procedures on asbestos-related diseases 
which provide some guidelines for considering compensation 
claims based on exposure to asbestos in VA ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part VI, 7.21 [formerly DVB Circular 
21-88-8, Asbestos- Related Disease (May 11, 1988); M21-1, 
Part VI, par 7.68].  VA has acknowledged that a relationship 
exists between asbestos exposure and the development of 
certain diseases, including pulmonary fibrosis and lung 
cancer, which may occur 10 to 45 years after exposure.  When 
considering VA compensation claims, rating boards have the 
responsibility of ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between any inservice asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information noted above.  See McGinty v. Brown, 4 Vet. App. 
428 (1993); Ennis v. Brown, 4 Vet. App. 523 (1993); Ashford 
v. Brown, 10 Vet. App. 120 (1997).

However, the Board notes that McGinty and Ennis were both 
decided prior to Caluza.  Additionally, the Court has 
recently held that, when there is a current diagnosis of 
asbestosis and a veteran's assertions of in-service exposure 
to asbestos are assumed to be competent evidence of in-
service asbestos exposure, if there is no competent medical 
nexus evidence relating the current asbestosis to in-service 
exposure, the claim for service connection for asbestosis 
must fail as not well grounded.  Nolen v. West, 12 Vet. App. 
347 (1999).  In this case not only is there no medical nexus 
evidence, there simply is no current diagnosis of an 
asbestos-related disease or disability.  Therefore, the Board 
finds that, as there is no competent evidence or a current 
diagnosis or evidence relating any current diagnosis of an 
asbestos-related disability to the veteran's alleged 
inservice asbestos exposure, additional development pursuant 
to the DVB Circular and M21-1 is not required.  
Based on these factors, the Board finds his claim of 
entitlement to service connection not well grounded.

As the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to those claims.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  Furthermore, 
the Board is not aware of the existence of any additional 
relevant evidence that could serve to make his claim well 
grounded.  Thus, the VA has no additional duty under 
38 U.S.C.A. § 5103(a) (West 1991) to notify him of the 
evidence required to complete his application for service 
connection.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim and to explain 
why the current attempt fails.



ORDER

Entitlement to an initial rating of 50 percent, and no more, 
is granted for autonomic perspiration, subject to the 
regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic headaches with dizziness, residuals of head 
injury is denied.

A well-grounded claim having not been submitted, service 
connection for sinusitis is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

